Citation Nr: 1702382	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  10-28 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

1.  Entitlement to an increased rating for cervical spondylosis with cervical stenosis, rated as 10 percent disabling prior to November 24, 2009, and 20 percent disabling thereafter.

2.  Entitlement to a rating in excess of 10 percent for right cervical radiculopathy.


REPRESENTATION

Veteran is represented by:  National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1982 to March 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In her June 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A hearing was scheduled for October 2015, but  the Veteran subsequently canceled her hearing request.  Thus, her hearing request is considered withdrawn.  See 38 C.F.R. 20.704(e) (2016).

This matter was previously before the Board in November 2015, at which time it was remanded for re-adjudication by the RO.  The RO issued a supplemental statement of the case (SSOC) in March 2016, and the case has been returned to the Board for further appellate action.

In January 2013, the Veteran filed a service connection claim for bilateral hand numbness, which, in several written statements, she has attributed to her service-connected cervical spondylosis.  In a January 2013 rating decision, the RO granted service connection for right cervical radiculopathy (claimed as right hand numbness), but deferred the issue of entitlement to service connection         for left hand numbness.  To date, that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, it is referred to the AOJ      for appropriate action.  

The issue of entitlement to a rating in excess of 10 percent for right cervical radiculopathy is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  



FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected cervical spondylosis with cervical stenosis has been manifested by, at worst, forward flexion to 28 degrees, with no objective evidence of ankylosis or incapacitating episodes requiring treatment and bed rest prescribed by a physician.  


CONCLUSIONS OF LAW

1.  Beginning October 19, 2009, the criteria for a rating of 20 percent for cervical spondylosis with cervical stenosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5239 (2016). 

2.  Throughout the appeal period, the criteria for a rating in excess of 20 percent for cervical spondylosis with cervical stenosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5239 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter dated November 2009 and a statement of the case (SOC) dated May 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R.     § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA and private treatment records, and VA examination reports.  

The Board notes that subsequent to the Veteran's most recent VA examination, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include range of motion testing "for pain on both active and passive motion [and] weight-bearing and nonweight-bearing and if possible, with range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  In this case, the Veteran denied pain with weight-bearing.  Furthermore, although passive range of motion was not specifically measured, it is reasonable to assume that assisted motion would be less limiting than active motion, and therefore, the failure to measure passive motion is harmless error.  Accordingly, the Board finds that a remand for a new examination under Correia would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Board also notes that action requested in the prior remand has been undertaken.  In March 2016, the RO issued a SSOC in which it considered all of the relevant evidence received since the January 2011 SSOC.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In an August 1985 rating decision, service connection was granted for a cervical strain, post traumatic, and a 10 percent rating was assigned, effective March 24, 1985.  In October 2009, the Veteran filed a service connection claim for a spinal cord mass.  In a December 2009 rating decision, service connection was denied    for a spinal cord mass, but the rating assigned to the Veteran's service-connected cervical spondylosis (previously evaluated as a cervical strain, post traumatic), was increased to 20 percent, effective November 24, 2009.  Thereafter, the Veteran appealed the 20 percent rating assigned for cervical spondylosis.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2015); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45,      4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App.   32 (2011).  Moreover, once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Veteran's cervical spondylosis has been assigned a 10 percent rating prior to November 24, 2009, and a 20 percent rating thereafter.  Pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), a 10 percent rating is warranted where forward flexion of the cervical spine is greater than 30 degrees, but not greater than 40 degrees; or where the combined range of motion of the cervical spine is greater than 170 degrees, but not greater than 335 degrees; or, where there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or where there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted where forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or where muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted where forward flexion of the cervical spine is 15 degrees or less; or where there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted where     there is ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, General Rating Formula.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).  

The General Rating Formula provides further guidance in rating diseases or   injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Id. at Note (1).

Alternatively, intervertebral disc syndrome (IVDS) can be rated under Diagnostic Code 5243 and the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula).  IVDS may be evaluated under the General Rating Formula or under the IVDS Formula, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Id. at Note (6).

Pursuant to the IVDS Formula, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the    past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula, Note (1).

A review of the Veteran's private treatment records reveals imaging studies performed in October 2009, March 2011, and December 2012, which showed multilevel degenerative disc disease throughout the cervical spine, annular bulging at C2-3 and C3-4, disc herniation from C4-5 through C6-7, abnormal cord signal at C5-6, and moderate spondylosis.  

During a November 2009 VA examination, the Veteran reported progressively worsening neck pain, which she described as moderate, constant, and radiating to both upper extremities, worse on right.  She denied any flare-ups or incapacitating episodes.  A physical examination revealed muscle spasm, localized tenderness, or guarding severe enough to cause abnormal gait or abnormal spinal contour.  There was no evidence of muscle atrophy, abnormal muscle tone, weakness, or ankylosis.  Both upper extremities exhibited active movement against full resistance.  Range   of motion testing of the cervical spine revealed flexion to 28 degrees, extension       to 14 degrees, left lateral flexion to 30 degrees, left lateral rotation to 20 degrees, right lateral flexion to 30 degrees, and right lateral rotation to 20 degrees with evidence of pain on motion.  There was no additional imitation of motion after     three repetitions.  The Veteran reported working as a nurse and noted significant effects on her occupation due to decreased mobility and pain, particularly with repeated overhead activities, neck extension or flexion, or lifting objects greater than 15 pounds overhead.  She also reported drowsiness from her current medications.    The Veteran denied any hospitalizations, surgeries, or bladder or bowel symptoms.  

A December 2009 VA treatment record shows that the Veteran reported neck pain and stiffness extending down to both shoulders and the upper part of the right arm, which was constant and remained unchanged.  There was no evidence of weakness, stiffness, ataxia, or gait instability of the lower extremities.  There was no evidence of bladder or bowel dysfunction or objective signs of radiculomyelopathy.  

During an April 2011 VA examination, the Veteran reported constant neck pain, which radiated to her upper extremities.  She denied any bladder or bowel symptoms.  The Veteran reported working full-time as a nurse doing desk work and stated that    she was able to perform her current job duties despite her pain.  It was also noted that she was independent with activities of daily living.  She did not report any additional limitation following repetitive use or during flare-ups, and there was no evidence of incapacitating episodes.  A physical examination revealed no gross deformity, but there was tenderness to palpation.  Cervical spine range of motion testing revealed flexion to 35 degrees, extension to 10 degrees, left lateral flexion to 25 degrees,      right lateral flexion to 35 degrees, and left and right lateral rotation to 30 degrees.  Objective evidence of pain was observed at 35 degrees of flexion and throughout the other ranges of motion.  After three repetitions, the Veteran's pain increased slightly, but there was no additional limitation in motion and no evidence of fatigue, weakness, or lack of endurance.  A neurological examination revealed right grip strength was      5-/5, but muscle strength was otherwise normal bilaterally.  Sensation was impaired    to light touch on the dorsal aspect of the right forearm and entire right hand, except the fifth finger.  Deep tendon reflexes were 1+ throughout.  It was noted that the Veteran's gait was normal, and she did not use an assistive devices.  

A January 2013 VA treatment record indicates that the Veteran reported constant neck pain, which was aggravated by looking at a computer too long, bending her neck forward, and reaching for laundry.  Cervical spine range of motion testing revealed minimal limitation of flexion and right lateral rotation and moderate limitation in extension, left lateral rotation and left and right lateral flexion with evidence of pain on motion.  She stated that Ultram helped alleviate her pain, but reported feeling "loopy" when she took it.  She denied any bladder or bowel symptoms.  It was noted that the Veteran was independent with activities of daily living and worked full-time at a telehealth clinic.  

During a July 2015 VA examination, the Veteran reported progressively worsening neck pain, which radiated to the upper shoulders and between the shoulder blades.  She stated that her pain was aggravated by looking at the computer for too long, bending, and reaching for laundry.  She did not report any flare-ups, functional loss,  or impairment of the cervical spine.  Cervical spine range of motion testing revealed flexion and extension to 35 degrees, right lateral flexion to 45 degrees, left lateral flexion to 45 degrees, right lateral rotation to 75 degrees, and left lateral rotation to 70 degrees.  Pain was noted on the examination, but it did not result in any additional functional loss.  There was no evidence of pain with weight bearing.  There was         no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the cervical spine, and there was no additional limitation of motion after repetitive use.  The examiner indicated that the Veteran was examined immediately after repetitive use over time and that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time.  Both upper extremities exhibited normal muscle strength, and there was no evidence of atrophy.  Upper extremity reflexes were normal bilaterally.  A sensory examination was normal for both upper extremities, and the examiner indicated       that there were no signs or symptoms of radiculopathy or any other neurologic abnormalities.  There was no evidence of ankylosis or IVDS, and the Veteran did      not use any assistive devices.  It was noted that the Veteran's cervical spine condition did not affect her ability to work.   

After review of the evidence of record, the Board finds that a rating in excess of      20 percent for the Veteran's cervical spine disability is not warranted at any point during the period under review.  The Board has reviewed and considered the Veteran's assertions in support of her claim, including her reports of neck pain, which increased with looking at a computer screen for prolonged periods of time, bending forward, and reaching and lifting overhead.  However, the objective medical evidence of record is of greater probative value as to the Veteran's level   of impairment than her assertions.  Even considering her subjective complaints
of pain, there is no evidence of forward flexion of the cervical spine limited to 15 degrees or less such that a higher rating would be warranted, even after consideration of pain and the other symptoms described in DeLuca.  See Thompson v. McDonald, 815 F.3d 781, 786 (Fed. Cir. 2016) (holding that provision describing functional loss due to disability of the musculoskeletal system does not supersede requirements for    a higher rating specified in the Rating Schedule).  The Board notes that, at worst, flexion was limited to 28 degrees, with no additional limitation of motion after repetition.  Additionally, as there is no objective evidence of ankylosis, a higher evaluation is not warranted on that basis.  Moreover, there is no evidence of incapacitating episodes requiring treatment and bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, IVDS Formula.  

The Board notes that the claim giving rise to the above-captioned appeal was an October 2009 service connection claim for a spinal cord mass.  After a November 2009 VA examination showed forward flexion limited to 28 degrees, the RO increased the rating assigned to the Veteran's cervical spine disability to 20 percent, effective November 24, 2009, the date of the VA examination.  Viewing the Veteran's October 2009 service connection claim in the light most favorable     to the Veteran, the Board will interpret it as a claim of entitlement to an increased rating for her service-connected cervical spine disability.  Furthermore, resolving any reasonable doubt in favor of the Veteran, the Board will assign a 20 percent rating to her service-connected cervical spine disability from that date.  That is,      a 20 percent rating is granted as of October 19, 2009, the date the claim was received.  

The Board has also considered whether a separate rating is warranted for an associated neurological disorder and acknowledges that the record shows complaints of bilateral hand numbness, which the Veteran asserts is caused by her service-connected cervical spine disability.  However, as previously noted, the issue of entitlement to service connection for left hand numbness has been referred to the AOJ for initial adjudication, and the issue of entitlement to a rating in excess of 10 percent for right cervical radiculopathy is addressed in the remand portion of this decision.  Accordingly, those issues are not presently before the Board.  Moreover, no other neurological disability attributable to the cervical spine has been noted.   

The Board has also considered whether the Veteran's cervical spine disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).

Here, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher or separate ratings for more severe symptoms.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2016); Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability and interference with weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

In this case, the evidence shows that the Veteran's service-connected cervical spine disability has been manifested by pain and limitation of motion, which increased with looking at a computer screen for prolonged periods of time, bending forward, and reaching and lifting overhead.  The Board notes that at least one of the medications prescribed to treat the Veteran's neck pain reportedly caused side effects, including drowsiness and feeing "loopy," which would not be contemplated by the schedular rating for a cervical spine disability.  However, referral for extraschedular consideration is only warranted where governing norms, such as marked interference with employment or frequent periods of hospitalization, are present.  The record shows that in November 2009, the Veteran reported significant effects on her occupation as a nurse due to neck pain and decreased mobility.  An April 2010 VA treatment record indicates that she reported planning to complete her Master's Degree in counseling in June 2010.  In April 2011, the Veteran reported working full-time as a nurse doing desk work, and noted that she was able to perform her job duties despite her pain.  A July 2015 VA examination report indicates that the Veteran's cervical spine condition did not affect her ability to work.  Based on the foregoing, the Board finds no distinct period on appeal which demonstrates marked interference with employment.  Moreover, the Veteran has    not alleged and the evidence does not suggest that her cervical spine disability has resulted in frequent periods of hospitalization, either alone or in conjunction with other service-connected disabilities.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  As such, the Board finds that the assigned schedular rating is adequate, and referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has not asserted, and the record does not reflect, that she is rendered unemployable due to her cervical spine disability.  As such, the Board finds that a claim of entitlement to TDIU has not been raised and no further action pursuant to Rice is necessary.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a rating in excess of that already assigned, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

A rating of 20 percent for cervical spondylosis with cervical stenosis is granted as of October 19, 2009, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 20 percent for cervical spondylosis with cervical stenosis is denied.  

REMAND

In a January 2013 rating decision, service connection was granted for right cervical radiculopathy, and a 10 percent rating was assigned, effective April 3, 2011.  The Veteran was notified of that decision in February 2013.  In January 2014, she filed    a timely notice of disagreement with respect to the 10 percent rating assigned for right cervical radiculopathy.  To date, an SOC has not been issued with respect to the 10 percent rating assigned for right cervical radiculopathy.  Accordingly, that issue is remanded to the AOJ for the issuance of a SOC.  See Manlincon v. West,     12 Vet. App. 238 (1999).  After the AOJ has issued the SOC, the claim should be returned to the Board only if the veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The AOJ should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case, so that the Veteran may have the opportunity to complete an appeal with respect to the 10 percent rating assigned for right cervical radiculopathy (if she so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


